DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a 371 of PCT/IB2019/057640 filed on September 11, 2019.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-9, 12 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breuning (DE102015209279A1).

In regards to claim 1, Breuning teaches a high power connector, installable on a power electronic apparatus (see paragraphs [0021] and [0027], figures 1 and 4), the high power connector comprising a container (2), at least one power electronic circuit (see paragraph [0021]) housed inside said container (2), and at least one cover (see figure 1, top of the housing (2)) for closing said container (2), wherein that said high power connector comprises at least one electricity conductive element (5) (see paragraph [0027]) of substantially elongated conformation and provided with a first end portion electrically connectable to said power electronic circuit (The contact pin is in this case in particular a 12-V or 24-V contact pin for connection to the on-board electrical system of the vehicle, paragraph [0013])) and with a second end portion provided with at least one electrical connection terminal (15), see figure 4), said conductive element (5) being insertable inside a through opening made on said cover with said terminal facing outwards (see figures 1 and 4), and by the fact that said connector comprises at least one locking element (4) made of an electrically insulating material (see paragraph [0021]) that can be coupled with said conductive element (5) and fixable to the outer surface of said cover (see figures 4-5; paragraphs [0022] and[0025)).

In regards to claim 2, Breuning teaches the high power connector according to claim 1, further comprising:  coupling means (the shaping of the conductive element and the locking element which allows the two elements to interlock with each other) between said conductive element (5) and said locking element (4).  

In regards to claim 3, Breuning teaches the high power connector according to claim 2, wherein said coupling means comprise coupling means (the shaping of the conductive element and the locking element which allows the two elements to interlock with each other) in rotation (rotation, paragraph [0028]) between said conductive 20element (5) and said locking element (4) with respect to the longitudinal axis of said conductive element (5).

In regards to claim 4, Breuning teaches the high power connector of claim 1, wherein said locking element (4) comprises at least one housing seat (see the figure below) adapted to house at least partly said second end portion of the conductive element (5), when said locking element (4) is fixed to the outer surface of the cover (see figure 1, top of the housing (2)).


    PNG
    media_image1.png
    673
    636
    media_image1.png
    Greyscale


In regards to claim 5, Breuning teaches the high power connector according to claim 4, wherein said locking element (4) comprises a portion provided with an access opening (opening that allows the contact pin (5) to enter) to said housing seat (figure 4).

In regards to claim 6, Breuning teaches the high power connector according according to claim 5, wherein said portion provided with the access opening is insertable at least partly inside said through opening (figure 4) on the cover (see figure 1, top of the housing (2)).

In regards to claim 7, Breuning teaches the high power connector claim 1, wherein said locking element (4) comprises at least one outlet opening (7) of said terminal (15) of the conductive element (5), when said locking element (4) is fixed to the outer surface of the cover (see figure 1, top of the housing (2)).


    PNG
    media_image2.png
    631
    598
    media_image2.png
    Greyscale


In regards to claim 8, Breuning teaches the high power connector according to claim 4, wherein said coupling means comprise at least one portion of said at least one electricity conductive element (5) provided with an outer transverse profile of polygonal conformation (figure 4) and at least one portion of an inner surface of said at least one housing seat (figure 4) of the locking element (4) provided with an inner transverse 10profile of polygonal conformation (figure 4, narrowing (8) and the polygon (19)), said outer transverse profile and said inner transverse profile being mutually complementary  (figure 4, narrowing (8) and the polygon (19)) and adapted to be coupled to measure for the locking of said locking element (4) in rotation on said conductive element (5).

In regards to claim 9, Breuning teaches the high power connector according to claim 1, wherein said locking element (4) comprises fixing means (6) to said cover.


In regards to claim 12, Breuning teaches the high power connector claim 1, further comprises sealing means (9).

In regards to claim 15, Breuning teaches the high power connector claim 1, wherein said conductive element (5) is made of metallic material (made of metal, paragraph [0021]).

In regards to claim 16, Breuning teaches the high power connector claim 1, wherein the locking element (4) is made of polymeric material (made plastic, paragraph [0021]).

In regards to claim 17, Breuning teaches an assembly method of a high power connector wherein the assembly method comprising:
 - connecting a first end portion of at least one electricity conductive element (5) to a power electronic circuit (on-board electrical system, paragraph [0002]); 
- positioning a cover (see figure 1, top of the housing (2)) on a container (2) with said second end portion of said conductive element (5) inserted inside said through opening of the cover (see figure 4); 
- positioning at least one locking element (4) at said through opening (figure 4), with said second end portion of the conductive element (5) arranged inside a housing seat (see figure below) of the locking element (4) and with a terminal (15) protruding from an outlet opening (see the figure below) of the at least one locking element (4); and
- fixing said at least one locking element (4) to an outer surface of said at least one cover (figure 4).

    PNG
    media_image1.png
    673
    636
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    574
    544
    media_image3.png
    Greyscale


In regards to claim 18, Breuning teaches the method according to claim 17, further comprising:  fixing said first end portion of the at least one conductive element (5) to at least one support  (nut is screwed onto this thread (15), paragraph [0028]), of a power electronic apparatus (The contact pin is in this case in particular a 12-V or 24-V contact pin for connection to the on-board electrical system of the vehicle, paragraph [0013]).

In regards to claim 19, Breuning teaches a power electronic apparatus for vehicles, the power electronic apparatus comprising a said container (2), said at least one power electronic circuit housed  (paragraph [0021]) inside said container cover of said container (2) provided with said at least one through opening (figure 4), said at least one high power connector according to claim , wherein said first end portion of the at least conductive element (5) is electrically connected to said power electronic circuit (The contact pin is in this case in particular a 12-V or 24-V contact pin for connection to the on-board electrical system of the vehicle, paragraph [0013])) and said second end portion (15) is inserted inside said through opening (figure 4) made on the at least one cover (figure 4) with said terminal (15) facing outwards, and wherein said locking element (4) is coupled to said at least one electricity conductive element (5) and is fixed to the outer surface of said at least one cover (figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuning (DE102015209279A1) in view of Goto (US 2018/024313).

In regards to claim 10, Breuning teaches according to claim 9.

Breuning does not teach that said fixing means comprise at least one portion projecting from the outer surface of said locking element and provided with at least one fixing hole, said fixing hole being positionable at a respective hole on said cover for fixing by means of screws or the like.

Goto teaches at least one portion projecting (421, 422) from the outer surface of the housing (471) and provided with at least one fixing hole (see figure 9), said fixing hole being positionable at a respective hole on said cover for fixing by means of screws or the like (see paragraphs [0054]- [0056]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the fixing portion of Breuning the one portion projecting from the outer surface of the cover and provided with at least one fixing hole as taught by Goto, and said fixing hole being positionable at a respective hole on said cover for fixing by means of screws or the like to provide a more secure attachment of the projecting portion to the housing. 

In regards to claim 11, Breuning in view of Goto teaches characterized by the fact that said fixing hole (figure 9, at (421a, 422a)) is slot-shaped (hole shaped).

In regards to claim 20, Breuning teaches the high power connector according to claim 9.
Breuning does not teach said fixing means comprise at least one portion projecting from the outer surface of said at least one locking element and provided with at least one fixing hole, said at least one fixing hole being positionable at a respective hole on said cover.

Goto teaches at least one portion projecting (421, 422) from the outer surface of the housing (471) and provided with at least one fixing hole (see figure 9), said fixing hole being positionable at a respective hole on said cover for fixing by means of screws or the like (see paragraphs [0054]- [0056).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the fixing portion of Breuning the one portion projecting from the outer surface of the cover and provided with at least one fixing hole as taught by Goto, and said fixing hole being positionable at a respective hole on said cover for fixing by means of screws or the like to provide a more secure attachment of the projecting portion to the housing.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuning (DE102015209279A1) in view of Deng (US 6,844,502).

In regards to claim 13, Breuning teaches the high power connector claim 1.

Breuning does not explicitly teach the sealing means comprise at least a first gasket interposed between the outer surface of said conductive element and the inner surface of said housing seat figure of the locking element.

Deng teaches the sealing means comprise at least a first gasket (106) interposed between the outer surface of said conductive element (104) and the inner surface of said housing seat (figure 1) of the locking element (102).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have rearranged the sealing means of Breuning to be placed between the conductive pin and the locking element as taught by Deng, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

In regards to claim 14, Breuning  (in combination with Deng) teaches the high power connector according to claim 13, wherein the said sealing means (9) comprise at least a second gasket (9) arranged along at least one stretch of said locking element (4) and adapted to be interposed between the outer surface of said locking element (4) and the inner surface of said through opening (figure 4 ) of the cover (figure 1), when said locking element (4) is fixed to said cover (figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848